Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 25, 2022 have been fully considered but they are not persuasive. The Applicant argues that Matsui teaches a control step for piston positions on an aircraft that does not prove useful to adjust stopping position of a vehicle in traffic.  The Examiner respectfully disagrees.  Matsui does teach the use of feedback signals to determine appropriate stop decisions and stop distances for a vehicle (¶¶ 78-80).  Matsui also teaches determining appropriate stopping points after determining relative positions of other objects in the vicinity of the vehicle (¶ 80).  Contrary to Applicant’s assertion, Matsui does teach that the vehicle controller determines a responsive measure to control the piston after receiving a feedback signal as to the position of the vehicle (¶¶ 53, 73).  Matsui also teaches that a vehicle controller receives feedback signals based on positions of structures that may impede the path of the vehicle (¶¶ 7-9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida, US 2016/0185327 A1, in view of Matsui, CA 2,892,556 A1.
As per Claim 1, Ishida teaches a driving support apparatus (¶¶ 41-42; engine ECU 10 of Figure 1) comprising: a feedback control system (¶¶ 54-55) calculating each operation amount of a brake actuator and a drive actuator so as to match an actual value of a control amount indicating a motion state of vehicle to a target value (¶¶ 38, 42) and setting the target value of the control amount so as to stop the vehicle to a target stop position (¶ 59).  
Ishida does not expressly teach that the driving support apparatus increases, when remaining distance from a current position of the vehicle to the target stop position is first distance, the feedback gain of the feedback control system, as compared with the feedback gain used when the remaining distance is the second distance which is greater than the first distance.  Matsui teaches that the driving support apparatus increases, when remaining distance from a current position of the vehicle to the target stop position is first distance, the feedback gain of the feedback control system, as compared with the feedback gain used when the remaining distance is the second distance which is greater than the first distance (¶¶ 224, 229).  It would have been obvious to a person of skill in the art, at the time of the invention, to run the driving support apparatus of Ishida with feedback gain control steps according to Matsui, in order to control a vehicle and have the vehicle execute a series of repeatable stopping steps.
As per Claim 2, Ishida teaches that the feedback gain monotonically increases as the remaining distance decreases (¶¶ 127, 130).
As per Claim 3, Ishida teaches that an upper limit value is set for the feedback gain (¶¶ 137-138; based on an “engine target threshold speed”).
As per Claim 4, Ishida teaches that the feedback control system comprises at least one of a speed feedback system that feeds back speed of the vehicle and an acceleration feedback system that feeds back acceleration of the vehicle (¶¶ 89, 92); and the feedback gain includes at least one of a speed feedback gain for the speed feedback system and an acceleration feedback gain for the acceleration feedback system (¶¶ 127, 130).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661